Citation Nr: 0909223	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-01 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
skin disorder, referred to as recurrent stasis ulcer, of the 
left lower extremity.

2.  Entitlement to a rating in excess of 10 percent for a 
skin disorder, referred to as recurrent stasis ulcer, of the 
right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1969 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

The medical evidence fails to reflect that the Veteran's skin 
disorder affects 20 to 40 percent of either his entire body 
or his exposed areas or that he has been prescribed systemic 
therapy to treat his skin disorder.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
skin disorder, referred to as recurrent stasis ulcer, of the 
left lower extremity have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Codes 7802-04, 7806.

2.  The criteria for a rating in excess of 10 percent for a 
skin disorder, referred to as recurrent stasis ulcer, of the 
left lower extremity have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, 
Diagnostic Codes 7802-04, 7806.






REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were addressed in 
a December 2004 letter, which informed the Veteran that he 
must show that his service-connected disabilities had 
worsened in order to receive increased disability ratings.  
The May 2005 rating decision explained the criteria for a 
disability rating in excess of 10 percent per Vazquez-Flores 
v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 2008), and the 
Veteran's claims were subsequently readjudicated as reflected 
by a January 2007 statement of the case and a June 2007 
supplemental statement of the case.  Additionally, at his VA 
examination the Veteran discussed the extent of his skin 
disorder and the medications he had used to treat it.  
Likewise, the Veteran has been represented by a Service 
Organization throughout the claims process.  Under these 
circumstances, it is apparent that a reasonable person, such 
as the Veteran, would know what was necessary to substantiate 
his claims, such that the notice errors in this case are 
harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained. The 
Veteran's VA and private treatment records have been 
obtained, and the Veteran was provided with a VA skin disease 
examination.  Additionally, the Veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required. 




II. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran reports that his skin disorder of his lower 
extremities causes pain and itching, making prolonged 
standing and walking long distances difficult.  Based on the 
current severity of his condition, the Veteran asserts that 
he is entitled to increased disability ratings, and the 
Veteran has submitted photographs of his lower extremities to 
demonstrate the severity of his condition.

The Veteran's service-connected skin disorder for each lower 
extremity is currently rated separately, with each lower 
extremity receiving a 10 percent rating.  

If the Veteran's skin disorder was considered analogous to 
scarring, separate evaluation for each lower extremity are 
provided for under Diagnostic Codes  7802, 7803, and 7804.  
38 C.F.R. §  4.118.  However, under each of these Diagnostic 
Codes, the maximum available rating is 10 percent.  See 38 
C.F.R. § 4.118, Diagnostic Code 7802 (awarding a 10 percent 
rating for scars, other than those on the head, face, or 
neck, that are superficial and that do not cause limited 
motion, provided that they cover an area or areas of 144 
square inches (929 sq. cm.) or greater); and Diagnostic Code 
7803 (awarding a 10 percent rating for scars that are 
superficial and unstable); Diagnostic Code 7804 (awarding a 
10 percent rating for a superficial scar that is painful upon 
examination).  Accordingly, the Veteran is not eligible to 
receive an increased rating pursuant to these rating 
criteria.

The Veteran's skin disorder, located on both of his lower 
extremities, may also be evaluated as a single disease entity 
pursuant to Diagnostic Code 7806, which outlines the rating 
criteria for dermatitis or eczema.  (The Board notes that the 
RO has assigned the Veteran separate evaluations for each 
lower extremity pursuant to Diagnostic Code 7806, although 
the rating criteria for Diagnostic Code 7806 does not 
contemplate separate evaluations for the various affected 
body parts.)  Under the criteria of Diagnostic Code 7806, a 
10 percent rating is assigned when a skin disorder covers at 
least 5 percent, but less than 20 percent, of a veteran's 
entire body; when a skin disorder covers at least 5 percent, 
but less than 20 percent, of his exposed areas; or when 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, is required for a total 
duration of less than six weeks during the past 12-month 
period to treat a skin disorder.  A 30 percent rating is 
assigned when a skin disorder covers 20 to 40 percent of a 
veteran's entire body; when a skin disorder covers 20 to 40 
percent of his exposed areas; or when intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, is required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period to treat 
a skin disorder.  Id.

A November 2002 VA treatment record notes the Veteran's 
longstanding skin condition of his bilateral shins.  A 
physical examination of the Veteran's shins revealed 
irregular disfigurement and discoloration with scaling of the 
anterior shins,  with no ulceration, obvious skin breakdown, 
active bleeding, or pustular formation. The treating 
physician noted a probable diagnosis of dermatitis, possibly 
related to the Veteran's hepatitis C, and referred the 
Veteran for a full dermatological evaluation.  A subsequent 
November 2002 treatment record reflects that the Veteran 
underwent a VA dermatological evaluation, during which the 
physician noted that the Veteran was receiving no treatment 
for his skin condition at that time.  The physician noted 
that the Veteran had bilateral shin scarring with post-
inflammatory pigmentation, measuring 15 x 7 millimeters on 
the left and 14 x 8 millimeters on the right.  The physician 
also noted that there were circular areas outside the shin 
area probably related to necrobiosis lipoidica diabeticorum 
(NLD).  The physician observed some slight scaling and 
crusting but no ulceration, and he noted a diagnosis of 
chronic and active skin changes most compatible with NLD.

The Veteran underwent a VA skin diseases examination in 
January 2005.  During the examination, the Veteran reported 
that he was not using a medication to treat his skin disorder 
at that time, but that he had been prescribed different 
creams and ointments to treat his skin disorder in the past.  
A physical examination of the Veteran's skin revealed 
scarring and post-inflammatory hyperpigmentation of the 
bilateral lower extremities, with an affected area of 
approximately three inches by one-and-a-half inches on the 
left and three inches by two inches on the right. The areas 
were warm to the touch with scaling and crusting, but there 
was no skin breakdown or ulceration.  Additionally, while the 
Veteran reported that his shins were frequently painful, the 
examiner made no notation that the Veteran's shin scars were 
painful during the physical examination.

The Veteran's private treatment records reflect that in 
October 2006 and January 2007 the Veteran was prescribed a 
topical ointment to treat his skin disorder.

The medical evidence also fails to reflect that the Veteran's 
skin disorder affects 20 to 40 percent of either his entire 
body or his exposed areas, and there is no evidence that the 
Veteran has ever used systemic therapy (medication given by 
mouth or placed directly in the bloodstream), such as 
corticosteroids or other immunosuppressive drugs, to treat 
his skin disorder.  Accordingly, the Veteran has not met the 
criteria for an increased disability rating, and the 
Veteran's appeal is therefore denied.





	(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 10 percent for a skin disorder, 
referred to as recurrent stasis ulcer, of left lower 
extremity is denied.

A rating in excess of 10 percent for a skin disorder, 
referred to as recurrent stasis ulcer, of right lower 
extremity is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


